PUBLISH

                     IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT                    FILED
                                                                 U.S. COURT OF APPEALS
                                     _______________
                                                                   ELEVENTH CIRCUIT
                                                                         06/14/99
                                       No. 97-7024
                                                                     THOMAS K. KAHN
                                     _______________
                                                                          CLERK
                               D. C. Docket No. 10-CA-30470


COOPER/T. SMITH, INC.,
CRESCENT TOWING CO., INC., et al.,

                                                               Petitioners-Cross-Respondents,


                                           versus


NATIONAL LABOR RELATIONS BOARD,

                                                                Respondent-Cross-Petitioner.

                            ______________________________

                          Petition for Review and Cross-Application
                              for Enforcement of an Order of the
                                National Labor Relations Board
                            ______________________________

                                      (June 14, 1999)


Before BIRCH and BARKETT, Circuit Judges, and HANCOCK*, Senior District Judge.


________________
*Honorable James H. Hancock, Senior U.S. District Judge for the Northern District of Alabama,
sitting by designation.
BIRCH, Circuit Judge:

         Cooper/T. Smith, Inc. (“Cooper” or “Employer”), and its wholly owned

subsidiaries, Crescent Towing Co., Inc. (“Crescent Towing”), and Savannah Docking

Pilots Association, Inc. (“Savannah Docking Pilots”), petition for review of an order

by the National Labor Relations Board (“NLRB” or “Board”) finding that they

engaged in unfair labor practices in violation of sections 8(a)(1) and (5) of the

National Labor Relations Act (“NLRA” or “Act”), 29 U.S.C. §§ 158(a)(1), (5). The

Employer acknowledges it refused to bargain with the union certified by the NLRB

to serve as the representative for the docking pilots employed by Savannah Docking

Pilots. Cooper argues, however, that the NLRB should not have certified the union

because the docking pilots are “supervisors” within the meaning of the NLRA. A

“supervisor” is not an “employee” for the purposes of the NLRA, and therefore, is not

eligible for membership in an NLRB-certified bargaining unit. Because we conclude

that the NLRB properly determined that the docking pilots are not supervisors, we

deny the Employer's petition and grant the Board's application for enforcement of its

order.

                                I.   BACKGROUND

         Cooper, along with its subsidiaries, is a stevedoring company in the business

of moving ships within the Port of Savannah.             Crescent Towing employs


                                           2
approximately twenty-six individuals and owns and operates three tugboats.

Savannah Docking Pilots has only five employees -- three full-time docking pilots and

two relief docking pilots.

      When a large ocean-going vessel enters the port, it requires the assistance of

tugboats to push, pull, and turn the ship during docking and undocking maneuvers.

The docking pilot guides the tugboats and the vessel through this process. On a given

day, the docking pilot receives from Cooper's dispatcher a list of ships scheduled to

enter and leave the harbor. The schedule identifies the dimensions and location of

each ship. The docking pilot considers this information, as well as other factors such

as the wind, current, and tide, to determine the number of tugboats needed to perform

the docking process for each vessel.

      After a ship's pilot directs the ship into the port area from the sea, one of the

tugboats delivers the docking pilot to the ship. Once aboard, the docking pilot takes

control from the ship's captain and orchestrates the placement of the tugboats to guide

the ship to or away from the dock. The docking pilot communicates his instructions

to the captain of the tugboat by radio. After the docking pilot has completed the

maneuver, he and the tugs move onto the next assignment on the schedule.

      On April 8, 1997, the International Organization of Masters, Mates & Pilots,

ILA, AFL-CIO (“MM&P” or “the Union”) filed a petition with the NLRB seeking to


                                          3
be certified as the representative of a unit including all docking pilots of the Savannah

Docking Pilots. At a hearing before the NLRB's Regional Director, Cooper argued

that the docking pilots were “supervisors” within § 2(11) of the NLRA, and therefore

ineligible for participation in a bargaining unit. After reviewing the responsibilities

and duties of the docking pilots employed by Cooper, the Regional Director found that

while the pilots' job required skill in docking or undocking a ship, the tasks were

routine and did not require the exercise of independent judgment. R3-502. The

Regional Director further found that the pilots did not discipline or adjust employee

grievances, although they did give their opinions on employees being considered for

positions as relief or full-time docking pilots. Id. In concluding, the Regional

Director found that the docking pilots employed by Cooper were not supervisors

within section 2(11) of the NLRA and issued a Decision and Direction of Election.

The Employer's request for review of this decision was denied by the NLRB. An

election was held on July 9, 1997, and the docking pilots voted five to zero in favor

of the Union. After MM&P was certified by the NLRB as the docking pilots'

bargaining representative, the Union attempted to bargain with Cooper. Cooper

refused to bargain in order to test the Union's certification.1 The Union filed an unfair

       1
        Board certifications under section 9(c) of the NLRA are not reviewable as final orders of
the Board. See, e.g., AFL v. NLRB, 308 U.S. 401, 404-07, 60 S. Ct. 300, 301-03, 84 L.Ed. 347
(1940); NLRB v. South Miss. Elec. Power Ass'n, 616 F.2d 837, 839 (5th Cir. 1980). As a result, an
employer can obtain review of the Board's representation decision only by refusing to bargain. The

                                                4
labor practice charge against Cooper for refusing to bargain in violation of 29 U.S.C.

§ 158(a)(5). The Board granted summary judgment in favor of the Union. Cooper

then filed a petition for review of the Board's determination. We turn now to that

petition.

                            II.   STANDARD OF REVIEW

       “When reviewing an order of the Board, we are bound by the Board's factual

findings if they are supported by substantial evidence on the record as a whole.”

International Bhd. of Boilermakers v. NLRB, 127 F.3d 1300, 1306 (11th Cir. 1997)

(internal quotations and citations omitted). To review a factual determination of the

NLRB, we analyze the totality of the record and determine whether the conclusion is

supported by substantial evidence. See NLRB v. Triple A Fire Protection, Inc., 136

F.3d 727, 734 (11th Cir. 1998), cert. denied, ___ U.S. ___, 119 S. Ct. 795, 142

L.Ed.2d 657 (1999). So long as the Board has made a plausible inference from the

record evidence, we will not overturn its determinations, even if we would have made

different findings upon a de novo review of the evidence. See International Bhd. of

Boilermakers, 127 F.3d at 1306. We are not, however, “obliged to stand aside and

rubber-stamp [our] affirmance of administrative decisions that [we] deem inconsistent


refusal triggers a ruling by the Board that the employer has engaged in an unfair labor practice.
Since an unfair labor practice ruling is a reviewable final order, the court of appeals can then
examine the Board's representation decision as part of its review of the unfair labor order.

                                               5
with a statutory mandate or that frustrate the congressional policy underlying a

statute.” Id. (internal quotations and citations omitted). The Board, therefore, “cannot

rest its conclusions on a scintilla of evidence or even on any amount of evidence that

is less than substantial. Instead, the Board's order can be enforced only if we find in

the record such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Northport Health Servs., Inc. v. NLRB, 961 F.2d 1547, 1550

(11th Cir. 1992) (internal quotations and citations omitted).

       Despite this law, Cooper urges us to undertake de novo review, arguing that the

Board should not receive deference in its decisions that certain employees are

“supervisors” as defined in § 2(11) of the NLRA.2 Cooper premises this theory on an

assumption that the Board has demonstrated inconsistency in past supervisory cases.

In light of this inconsistency, Cooper posits that we should employ a more stringent

standard of review to the Board's determination than we have in our prior cases.3


       2
         The old Fifth Circuit, binding precedent for our court, deferred on many occasions to the
Board's decisions on supervisory status because of the infinite and subtle gradations of authority that
will determine who, as a practical matter, falls within the statutory definition of “supervisory.” See,
e.g., NLRB v. San Antonio Portland Cement Co., 611 F.2d 1148, 1150 (5th Cir. 1980) (per curiam);
GAF Corp. v. NLRB, 524 F.2d 492, 494 (5th Cir. 1975).
       3
        Recently, a split in the circuits has developed about the degree of deference that should be
accorded to the NLRB on its determination that an employee is a “supervisor” under § 2(11) of the
NLRA. See Glenmark Assocs., Inc. v. NLRB, 147 F.3d 333, 338 (4th Cir. 1998) (observing that
a thorough examination of the evidence “should be particularly true when the Board is determining
supervisory status because of the inconsistency in the Board's application of the statutory definition
and of the factors to be used in determining such application”); Spentonbush/Red Star Cos. v.
NLRB, 106 F.3d 484, 492 (2d Cir. 1997) (finding the “Board's biased mishandling of cases

                                                  6
       The difficulty with Cooper's argument is that it ignores the statutory basis for

the standard of review which states that “the findings of the Board with respect to

questions of fact if supported by substantial evidence on the record considered as a

whole shall . . . be conclusive.” 29 U.S.C. § 160(f). Rather than make judicial

adjustments to this statutory standard of review, we believe the wiser course is a

robust application of the standard that has typified review of Board decisions. Stated

succinctly, the Board must show that its determinations are supported by substantial




involving supervisors increasingly has called into question our obeisance to the Board's decisions
in this area”); Schnuck Markets, Inc. v. NLRB, 961 F.2d 700, 704 (8th Cir. 1992) (“[S]crutiny is
particularly appropriate in cases where the Board determines supervisory status.”). But cf. Passavant
Retirement & Health Ctr. v. NLRB, 149 F.3d 243, 246 (3d Cir. 1998) (holding that “[b]ecause of
the Board's 121 F.3d 548, 551 (9th
Cir. 1997) (“Because the Board has expertise in making the subtle and complex distinctions between
supervisors and employees, . . . the normal deference [we] give to the Board is particularly strong
when it makes those determinations.”) (internal quotations and citations omitted); Telemundo de
Puerto Rico, Inc. v. NLRB, 113 F.3d 270, 274 (1st Cir. 1997) (same).
         This confusion is not surprising in light of the Supreme Court's ambivalent attitude toward
NLRB discretion in general. Compare Holly Farms Corp. v. NLRB, 517 U.S. 392, 398, 116 S. Ct.
1396, 1401, 134 L.Ed.2d 593 (1996) (“Courts, in turn, must respect the judgment of the agency
empowered to apply the law 522 U.S. 359, ___, 118 S. Ct. 818, 827-28, 139 L.Ed.2d 797 (1998)
(discussing an agency's potential to frustrate judicial review when it divorces “the rule announced
from the rule applied. . . . If revision of the Board's standard of proof can be achieved thus subtly
and obliquely, it becomes a much more complicated enterprise for a court of appeals to determine
whether substantial evidence supports the conclusion that the required standard has or has not been
met.”).

                                                 7
evidence. If not, proper review by the court of appeals will reveal erroneous

determinations by the Board. As we have noted, “[w]hen the Board misconstrues or

fails to consider important evidence, its conclusions are less likely to rest upon

substantial evidence.” Northport Health Servs., 961 F.2d at 1550.

      In proceedings before the NLRB, the burden of establishing the supervisory

status of an employee is on the party asserting such a status. See NLRB v. Joy

Recovery Tech. Corp., 134 F.3d 1307, 1313 (7th Cir. 1998).

        III.   DEFINITION OF “SUPERVISOR” UNDER THE NLRA

      Determining whether an employee is a “supervisor” is particularly important

because under the statutory structure of the NLRA, “supervisors” are not

“employees.” As a result, the NLRA's protection of the right of certain employees to

unionize, see 29 U.S.C. § 157, does not extend to those employees deemed to be

supervisors under § 2(11), see 29 U.S.C. § 152(3) (the “term 384 F.2d 143, 145 (5th Cir. 1967).

      Section 2(11) of the NLRA defines a “supervisor” as:

      any individual having authority, in the interest of the employer, to hire,
      transfer, suspend, lay off, recall, promote, discharge, assign, reward, or

                                          8
      discipline other employees, or responsibly to direct them, or to adjust
      their grievances, or effectively to recommend such action, if in
      conjunction with the foregoing the exercise of such authority is not of a
      merely routing or clerical nature, but requires the use of independent
      judgment.

29 U.S.C. § 152(11). The statutory definition lists the functions of a supervisor in the

disjunctive, so Cooper only needs to prove that docking pilots fulfill one of these

functions in order to succeed in its claim that the pilots are supervisors. See NLRB

v. Dadco Fashions, Inc., 632 F.2d 493, 496 (5th Cir. Unit A 1980). As the Supreme

Court has noted, three questions must be answered in the affirmative for an employee

to be deemed a supervisor under section 2(11): “First, does the employee have

authority to engage in 1 of the 12 listed activities? Second, does the exercise of that

authority require 511 U.S. 571, 573-74, 114 S. Ct. 1778, 1780, 128 L.Ed.2d 586 (1994) (“HCR”)

(internal quotations and citations omitted).

      We need not pause long to conclude that any authority the docking

pilots exercise is in “interest of the employer” as required by the NLRA.

The Supreme Court recently held in HCR that nurses act in the interest of

their employer when they extend proper care to their patients. Responsibly

caring for patients, the employer's customers, furthers the interests of the


                                           9
employer because “[p]atient care is the business of a nursing home.” See

511 U.S. at 577, 114 S. Ct. at 1782. The reasoning of the HCR court may

be extrapolated to this case; by safely docking and undocking ships in the

Savannah harbor, the docking pilots act in the best interest of Cooper. We

focus our attention, therefore, on the first two questions set forth in HCR: (1) whether

the docking pilots have the authority to engage in one of section 2(11)'s listed

activities and (2) whether the exercise of that authority requires the use of independent

judgment.

      Cooper argues that the docking pilots have the authority to engage in three of

the twelve activities listed in section 2(11). Specifically, Cooper argues that the pilots:

(1) make “effective recommendations” on hirings and promotions, (2) “assign” work

to employees, and (3) “responsibly direct” employees during the docking process. We

will address each of these functions in turn, and consider whether the exercise of

authority in these activities requires the use of independent judgment.

A.     Effective Recommendations on Hiring and Promotion

      The Employer argues that the docking pilots have the primary input as to which

personnel should be hired or promoted into various positions, such as relief docking

pilot and tugboat captain. Edward Bazemore, Assistant Vice-President of Crescent

Towing, testified that he never made a personnel decision against the


                                            10
recommendations of the docking pilots. He further stated that he has never been on

the ships owned by the companies during working operations and does not know how

to operate a tugboat or dock a ship, so he relies absolutely on the advice of the

docking pilots in determining who should be hired or promoted. The Employer argues

that because the advice of the docking pilots is almost always followed, the docking

pilots satisfy the NLRA's definition of supervisor by making effective

recommendations on hirings and promotions. The Board found, however, that the

ultimate decision on personnel matters rested with Bazemore and Charles Andrews,

President of Crescent Towing, and thus the pilots' advice on personnel matters did not

meet the requirements of the statute.

      In NLRB v. Security Guard Service, Inc., 384 F.2d 143 (5th Cir. 1967), we held

that the authority to make recommendations alone does not indicate supervisory

status. Id. at 148. Other circuits take the same position. See e.g., NLRB v. Adco

Elec., Inc., 6 F.3d 1110, 1117 (5th Cir. 1993) (holding that employee

“recommend[ing] someone for hire and [bringing] problems with apprentice

employees to the attention of [his superior] is nothing more than what [the employer]

would expect from experienced employees”); George C. Foss Co. v. NLRB, 752 F.2d

1407, 1410-11 (9th Cir. 1985) (prudent employers seek advice of foremen in

evaluating employees and this does not elevate foreman to supervisor status); Beverly


                                         11
Enters. v. NLRB, 661 F.2d 1095 1100-1101 (6th Cir. 1981) (although nurses

submitted evaluations and disciplinary reports, these did not rise to level of effective

recommendations).

       Adco Electronics is particularly relevant to the present case because, like

apprentice electricians, Coast Guard regulations require that trainees make trips with

pilots before becoming eligible for a pilot's license. Given this law, the fact that

docking pilots train apprentice pilots or evaluate relief pilots and tugboat captains is

not an indication of supervisory status, but rather reflects the nature of the docking

pilot job itself. The Board noted that the pilots do not discipline other employees, deal

with employee grievances, or perform formal evaluations. For these reasons, the

Board correctly concluded that, based on the circumstances in the industry and Coast

Guard regulations instituting an “apprenticeship” process, “the pilot's limited and

informal involvement in the evaluation of trainees' work, without more, is insufficient

to establish supervisory status under the Act.” R3-503.

B.     Assignment of Work to Employees4

       Once a docking pilot receives the schedule of ships docking and undocking in

the port on a given day, he decides the number of tugs that will be needed based upon


       4
         In the context of a docking pilot's functions, the activities of “assigning” and “responsibly
directing” employees cannot entirely be separated. Additional aspects of the job will be further
developed in Part III.C. of this opinion.

                                                 12
factors such as the dimensions and power of the ship and tidal conditions. Depending

on the number of ships the Employer has scheduled for docking that day, a docking

pilot's determination of the number and size of tugboats needed could necessitate

bringing in overtime crews or calling a competitor to “rent” equipment. Cooper

argues that the docking pilots' decision regarding the number of tugboats needed for

a particular docking maneuver constitutes an assignment function of sufficient gravity

to fall within section 2(11).5

       We reach the opposite conclusion. Merely assigning a number of tugboats to

perform a job does not elevate an employee to supervisory status, particularly when

that assignment is based upon a schedule given to, rather than set by, that employee.

In addition, the exercise of assignment authority requires the use of independent

judgment. For example, in Providence Alaska Medical Center v. NLRB, 121 F.3d 548

(9th Cir. 1997), the Ninth Circuit found that for charge nurses, the task of assigning

other nurses to work with certain patients did not require the exercise of independent

judgment when the charge nurses made their assignments “within the parameters of

the supervisory nurse's monthly assignment schedule.” Id. at 552. See e.g., NLRB


       5
          Cooper also argues that docking pilots make assignments when they order a tug to leave one
ship and go to another; when they assign one tug the task of picking up and dropping off the docking
pilot; or when the docking pilots instruct the tugs to look at construction in the port or the position
of pipelines and dredges in the port. These tasks all flow from the initial assignment determinations
based on the schedule for the day and do not require separate analysis under the statute.

                                                  13
v. Meenan Oil Co., 139 F.3d 311, 321-22 (2d Cir. 1998) (dispatchers who assign

routes to other drivers were not supervisors because “neither the determination of the

most efficient route, nor the assignment of jobs as they come in during the day,

requires [the employee] to exercise independent discretion” where dispatchers have

no control over the number of employees the company has and assigns employees to

overtime off of a company list); Highland Superstores, Inc. v. NLRB, 927 F.2d 918,

921 (6th Cir. 1991) (leadmen warehouse workers were not supervisors partially

because, although they assigned work to other employees every day, their assignment

authority was limited by their supervisor's schedule of incoming and outgoing trucks

to be unloaded).

      More specifically, for an assignment function to involve independent judgment,

the putative supervisor must select employees to perform specific tasks on the basis

of a judgment about the individual employee's skills. See NLRB v. KDFW-TV, Inc.,

790 F.2d 1273, 1279 (5th Cir. 1986) (assignment editors were not supervisors when

they served primarily as a conduit for decisions already made by manager); cf.

American Diversified Foods, Inc. v. NLRB, 640 F.2d 893, 896 (7th Cir. 1981) (fast

food shift manager responsible for assigning fast food workers to particular tasks on

a shift held to be supervisor because shift manager exercised independent judgment

based on requirements of job and his opinion of individual employee's capabilities);


                                         14
Arizona Pub. Serv. Co. v. NLRB, 453 F.2d 228, 231-32 (9th Cir. 1971) (employee

was supervisor where he had power to “choose which lineman are to work, when and

where”). Cooper has not shown that docking pilots make assignments of tugs based

on the skills and experiences of the crews manning the tugs, but rather only on the

schedule provided by Cooper and the power of the tugs in relation to the dimension

of the ship to be docked. The docking pilots thus do not exercise independent

judgment when assigning tugboats and do not satisfy the requirements of a section

2(11) supervisor in this function.

C.    Responsible Direction of Employees During Docking Process

      Responsibility is defined as being “answerable for the discharge of a duty or

obligation. Responsibility includes judgment, skill, ability, capacity and is implied

by power.” Meredith Corp. v. NLRB, 679 F.2d 1332, 1336 (10th Cir. 1982) (internal

quotations omitted). The words “384 F.2d at 147.

Cooper contends that docking pilots fulfill the function of “responsibly directing”

others because they give commands during the docking and undocking process using

their extensive knowledge of local conditions to determine how the tugs and lines

should be placed for safety and efficiency. The Board, although recognizing the

expertise and responsibility of the pilots, found that “such maneuvering orders, while


                                         15
based on years of experience, are routine in nature and do not require the exercise of

independent discretion necessary to establish supervisory authority.” R3-502.

      Cooper argues that the complexity and inherent dangers of the docking

procedure preclude a finding that the direction of the docking pilots is “routine.”

Cooper cites Sun Refining & Marketing Co., 301 N.L.R.B. 642, 649 (1991), where

the Administrative Law Judge held that ship's officers on oil supertankers were

supervisors. The ALJ based his decision, in part, on the fact that operation of a

supertanker could not be routine due to the dangerous nature of the work and

disastrous consequences that could result from mistakes.

      Drawing a line between “routine” direction and that which exercises

independent judgment, as required by the NLRA, is particularly difficult when

evaluating highly trained employees. We have determined previously, however, that

directing others in work that may be complex and potentially dangerous is not enough

to elevate an employee to supervisory status. See Exxon Pipeline Co. v. NLRB, 596

F.2d 704 (5th Cir. 1979). In Exxon, we held that oil movement supervisors, who

monitored the flow of oil through the company's pipelines, were not supervisors even

though they held “highly responsible positions.” Id. at 705. See also McDonnell

Douglas Corp. v. NLRB, 655 F.2d 932, 937 (9th Cir. 1981) (pilot was not supervisor

because authority to ensure safety of plane is intrinsic part of any pilot's job and not


                                          16
enough to elevate pilot to supervisory status). Risk of the undertaking alone, then, is

not enough to transform an employee into a supervisor.

      We must determine, rather, whether the docking pilots direction function

encompasses any managerial prerogative. “Congress, in enacting § 2(11), sought to

distinguish between true supervisors, those vested with 170 F.3d 662, 666 (7th

Cir. 1999) (en banc) (quoting NLRB v. Bell Aerospace Co., 416 U.S. 267, 281, 94 S.

Ct. 1757, 40 L.Ed.2d 134 (1974)). See also Ross Porta-Plant, Inc. v. NLRB, 404 F.2d

1180, 1182 (5th Cir. 1968) (“In enacting § 2(11) of the Act Congress did not intend

to exclude from its protection any individuals except those who possess true

managerial powers.”); NLRB v. Griggs Equip., Inc., 307 F.2d 275, 279 (5th Cir. 1962)

(same). The Supreme Court has noted that:

      The Board has recognized that employees whose decision-making is
      limited to the routine discharge of professional duties in projects to
      which they have been assigned cannot be excluded from coverage even
      if union membership arguably may involve some divided loyalty. Only
      if an employee's activities fall outside the scope of the duties routinely
      performed by similarly situated professionals will he be found aligned
      with management.

Yeshiva, 444 U.S. at 690, 100 S. Ct. at 866 (footnote omitted). As a result, the Board,

at times, “reaches results reflecting a distinction between authority arising from




                                          17
professional knowledge and authority encompassing front-line management

prerogatives.” HCR, 511 U.S. at 583, 114 S. Ct. at 1785.

      In the present case, the docking pilots use their expertise to guide the tugboats.

The expertise is not, however, exercised with a management prerogative, but rather

as an experienced employee. Simply being a more experienced employee does not

make the docking pilot a supervisor. See e.g., Providence Alaska Med. Ctr., 121 F.3d

at 554 (“By exercising her professional judgment in this routine manner while

working alongside and guiding less experienced employees, the charge nurse is not

transformed into a supervisor.”); Adco Elec., 6 F.3d at 1117 (employee was not a

supervisor because his “status was that of a skilled craftsman guiding less experienced

employees”). In GranCare, Inc., the Seventh Circuit observed that supervision

“exercised in accordance with professional rather than business norms is not

supervision within the meaning of the supervisor provision, for no issue of divided

loyalties is raised when supervision is required to conform to professional standards

rather than to the company's profit-maximizing objectives.” 170 F.3d at 666-67

(citation omitted).

      We also must consider to whom the docking pilots are giving direction during

the docking and undocking process. The docking pilot communicates only with the

tugboat captain during this procedure. The tugboat captain then determines how his


                                          18
crew will follow the instructions of the pilot. In this situation, telling an employee

that a certain result must be reached is not “responsibly directing” within the meaning

of the NLRA. In Exxon, we rejected the company's argument that because an oil

movement supervisor (OMS) “makes an independent judgment whether a problem

must be corrected immediately, even to the extent that field employees must work

overtime, or whether a problem is minor and may be attended to later,” the OMS is

a supervisor. 596 F.2d at 706. We determined, instead, that the OMS

      does little more than notify the field that a certain problem has occurred
      and request assistance in remedying it. He has no further authority or
      responsibility to direct the field personnel in the manner of performing
      their remedial duties. The field personnel are in a wholly separate
      department of the company and thus function in a different supervisory
      hierarchy from that of the OMS.

Id. Likewise, in the present case, the docking pilot does not always tell the tugboat

captain how to do his job. The docking pilot relays to the tug captain his instructions

and the tug captain then ensures that the instruction is carried out effectively by the




                                          19
crew. The docking pilots do not direct the individual crew members on the tug,6 and

the parties agree the tugboat captains are themselves supervisors.7

       Spentonbush/Red Star Cos. v. NLRB, 106 F.3d 484 (2d Cir. 1997) is

inapposite. There, the Second Circuit, reversing the Board, determined that tugboat

and barge captains were “supervisors” within the meaning of the NLRA. The court

based its decision on the great deal of authority tug captains exert over boat and crew,

such as the authority to take disciplinary action, as well as to dismiss any officer or

crew member. Id. at 488. A docking pilot does not have such authority over a crew.

In fact, he has no crew. While the Spentonbush court also considered the risks

involved in the tug's duties, we have determined already that such risks cannot elevate

a highly trained employee to that of a supervisor.                 Finally, we note that the




       6
         Cooper asserts that because one of its docking pilots was fined $1000 by the Coast Guard
for a bumping incident, the docking pilots are “responsible” for the docking procedure and therefore
are supervisors. Again, Coast Guard monitoring of pilots' performances is a function of the nature
of the docking pilot job itself and has no relation to the pilots' position within the Cooper
organization.
       7
         Furthermore, under the NLRA, for an employee to be a supervisor, he must responsibly
direct “employees” of the employer. See Mourning v. NLRB, 559 F.2d 768, 770 (D.C. Cir. 1977)
(“we would be inclined to agree . . . that a person generally may not be considered a 655
F.2d at 936. The docking pilots communicate only with the tugboat captain, who is a supervisor.
Supervisors are statutorily excluded from the category of “employees” under the NLRA. As a result,
if an employee directs only a supervisor, he cannot be directing an “employee” of the employer and
cannot satisfy the terms of “responsibly direct” under section 2(11).

                                                20
Spentonbush court undertook its analysis with a reduced level of deference to the

Board's conclusion, a standard of review we have declined to adopt.8

       Cooper argues that the docking pilots are supervisors because they exercise

authority in making effective recommendations on hirings and promotions, assign

work to employees, and responsibly direct employees during the docking process.

We conclude, however, that the Board's determination that the docking pilots are not

supervisors is supported by substantial evidence because the docking pilots do not use

independent judgment when exercising the three functions posited by the Employer.

                              IV.     EVIDENTIARY ISSUES

       Cooper argues that the Board erred in refusing to permit the company to offer

the testimony of a docking pilot from a competitor's company and a documentary on

the duties of a docking pilot in a New York harbor produced by the A&E Television

Network and the History Channel. Although the Board is not held as closely to the

rules of evidence as are the courts, the NLRA provides that Board proceedings shall,



       8
          Cooper contends that the fact that the docking pilots complete the bridge and tugboat
tickets, enabling the company collects its fees, also is evidence of their status as a supervisor. But
see Adco Elec., 6 F.3d at 1118 (“performance of some clerical duties pertaining to time sheets, daily
logs, and ordering materials does not demand supervisory status”). Cooper also argues that because
the docking pilots are often out of contact with the Employer's managers for long periods of time,
the pilots must be supervisors. The pilots, however, do have contact with the managers to the extent
they receive a daily schedule of ships to be docked and undocked. We decline as well to make any
inference based upon the fact that the Union here historically has represented individuals of
“supervisor” status.

                                                 21
“so far as practicable,” be conducted in accordance with the Federal Rules of

Evidence. See NLRB v. United Sanitation Serv., 737 F.2d 936, 940 (11th Cir. 1984)

(quoting 29 U.S.C. § 160(b)). The Board admitted testimony of docking pilots

employed by Cooper. Under the Federal Rules of Evidence, a trial judge has broad

discretion to exclude evidence in order to prevent needless introduction of cumulative

evidence. Hopkins v. Britton, 742 F.2d 1308, 1311 (11th Cir. 1984).

      In the present case, the Board heard testimony from the docking pilots

employed by Cooper and was within its discretion to determine that testimony from

another docking pilot and a visual representation of the docking procedure in a

different harbor would be cumulative. Furthermore, determinations of the supervisory

status of employees are made on a case-by-case basis. See Glenmark Assocs., 147

F.3d at 337. The experiences of a docking pilot in another company, then, would not

necessarily assist the Board in making a determination of the responsibilities and

duties of a docking pilot employed by Cooper. As a result, we find that the Board did

not abuse its discretion in excluding the testimony of the competitor's docking pilot

and the videotape of the documentary.

                               V.    CONCLUSION

      We conclude that the Board's determination that the docking pilots employed

by Savannah Docking Pilots are not supervisors under § 2(11) of the National Labor


                                         22
Relations Act is supported by substantial evidence. We recognize that this is a close

case. The standard of review, however, becomes particularly important in close cases.

We may not override the Board's choice between two fairly conflicting views. See

NLRB v. Southern Fla. Hotel & Motel Ass'n, 751 F.2d 1571, 1579 (11th Cir. 1985).

We agree that:

      had [the Board] chosen to weight the [employee's] responsibilities
      differently, [the Board] could have reached the opposite result. The
      question is admittedly close, yet its very closeness argues persuasively
      in favor of deference to the Board. It is particularly in the close cases
      that judges, who are generalists, should respect the specialized
      knowledge of the Board and accede to its factbound determinations as
      long as they are rooted in the record.

Telemundo de Puerto Rico, Inc. v. NLRB, 113 F.3d 270, 276 (1st Cir. 1997). We

reach this determination bearing in mind also the fact that the petitioner bears the

burden of proof.



For all these reasons, we DENY the Employer's petition and GRANT the Board's

application for enforcement of its order.




                                            23